DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US20050207951, hereinafter referred to as Lee.
Referring to claim 1, Lee teaches an air purifier (figure 1), comprising: 
an air purifier filter unit (air sterilizer in figure 1); 
a sensor for sensing a matter to be filtered by the air purifier filter unit (Ozone sensor detects ozone concentration, which is taught to be detected by the filter unit in [0028] when it exceeds a set value.); and 
a controller, wherein the controller is adapted to monitor a performance of the air purifier using the sensor (Logic circuit unit and control unit are considered to be the controller. [0022] teaches control unit 40 controls the entire operation of the air sterilizer. This means that it would also control the purifier depending on the sensor as taught in [0027]-[0028], which would fall under monitoring the device based on the sensor. Logic circuit unit is taught to be able to calculate a variety of data to achieve a proper state based on the ozone detected by the ozone sensor as taught in [0023].); 

wherein the controller is further adapted to derive a volume of a space in which the air purifier is deployed based on a comparison of the air filtering capability information about the air purifier filter unit and the performance of the air purifier using the sensor (The air filtering capability information is considered to be obtained by the logic circuit unit as defined above. [0031] teaches the logic circuit unit calculates data on the reference operating time Tp from the start of the operation of the ozone generating unit to when the concentration of ozone detected by the sensor reaches the reference concentration of Cp. The performance of the air purifier using the sensor is considered to be the concentration of ozone detected as taught in 
If Lee does not explicitly teach the controller is further adapted to derive a volume of a space in which the air purifier is deployed based on a comparison of the air filtering capability information about the air purifier filter unit and the performance of the air purifier using the sensor, it would have been obvious to one of ordinary skill before the effective filing date of the invention to derive the volume of space as taught by Lee based on a 
	Referring to the limitation “for sensing a matter to be filtered by the air purifier filter unit,” this is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 	Referring to claim 2, Lee teaches the air purifier filter unit includes a machine readable identifier which stores the air filtering capability information about the air purifier filter unit ([0023] teaches first and second memory means 43 and 45 for storing data calculated in ozone sensor and logic circuit unit.).  
	Referring to claim 3, Lee teaches the controller is further adapted to derive a clean air delivery rate ([0033] teaches that there is a desired ppmv required in the room by using the ozone generating unit. [0034] teaches 
Referring to claim 4, Lee does not explicitly teach the controller is further adapted to determine if the space is ventilated based on comparing a currently derived volume of the space with the reference volume of the space.  
Lee does teach in the rejection of claim 3 the ability to obtain a reference volume of space. Lee teaches in [0035] that the air sterilizer 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the controller of Lee determine if a space is ventilated ([0035] teaches the system warning the user that the area is not ventilated if it detects a human body) based on comparing a current volume of the space (volume with human body) with a reference volume (Since it can detect the human body in the target space, this is already comparing a reference volume with a new volume having a body in it.) as the air sterilizer requires ventilation upon detection of the human body in order to safely perform the sterilization mode ([0035]). 
	Referring to claim 5, Lee teaches a chemical release device (ozone generating unit), wherein the controller is further adapted to control the chemical release device in dependence on a currently derived volume of the space ([0024] teaches control unit controls ozone generating unit so the concentration of ozone in the target space can reach the proper concentration. [0027] then teaches that the information for calculating operating time and condition of ozone generating unit includes data on air volume.).  
.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US20140283682, hereinafter referred to as Hamann.
Referring to claim 7, Lee does not explicitly state the controller is further adapted to derive an end of life prediction information for the air purifier filter unit based on the air filtering capability information about the air purifier filter unit and a sensor output of the sensor.
Lee teaches that the logic circuit unit calculates a variety of data based on concertation of ozone detected by ozone sensor in [0023]. [0027] teaches that the logic circuit is also able to calculate an operating time and condition of ozone generating unit. Lee also teaches in [0022] the use of an air filter unit for removing dust. 
Hamann teaches in [0006] that air filters need to be replaced depending on the type if contamination. Hamann also teaches in [0005] that contamination in the air can impede air flow across the filter.
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are patent ineligible under 35 U.S.C. 101.
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites:
An air purifier, comprising: 
an air purifier filter unit; 
a sensor for sensing a matter to be filtered by the air purifier filter unit; and 
a controller, wherein the controller is adapted to monitor a performance of the air purifier using the sensor; 

wherein the controller is further adapted to derive a volume of a space in which the air purifier is deployed based on a comparison of the air filtering capability information about the air purifier filter unit and the performance of the air purifier using the sensor.  

	Claim 1 contains a mental process limitation. The claim requires a sensor for gathering data from the air purifier filter unit, a controller that monitors the performance of the air purifier by using the sensor, and the controller generates information about the unit, and the controller is able to calculate a volume of space based on the information and performance measured. The broadest reasonable interpretation of this process covers the capture of data by the sensor, capture of data by the controller, analyzing the data by the controller, and calculating information based on the data. The claim recites a controller, but there is nothing in the claim that prevents a person from performing this task by reading a sensor data, reading a performance data, analyzing the data, and comparing it to a spreadsheet/chart in order to determine the volume of space. If a claim limitation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the addition of a controller to monitor, obtain, and derive information amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Claim 2 recites:
2. The air purifier as claimed in claim 1, wherein the air purifier filter unit includes a machine readable identifier which stores the air filtering capability information about the air purifier filter unit.  


The claim recites a machine readable identifier to store information. The broadest reasonable interpretation of this limitation is storing 
This judicial exception is not integrated into a practical application. The only additional element is a machine readable identifier used to store information. It does not apply the information or the volume of space as taught in claim 1. The claim only requires concepts that can be performed in the human mind, including storing and retrieving information in memory or electronic recordkeeping, see MPEP 2106.05(d) II.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the addition of a machine readable identifier to store data amounts to no more than adding a general purpose computer or computer components after the fact to an abstract idea. See MPEP 2106.05(f)(2).

Claims 3 and 4 recites:


4. The air purifier as claimed in claim 3, wherein the controller is further adapted to determine if the space is ventilated based on comparing a currently derived volume of the space with the reference volume of the space.  

The claims recite having the controller derive information (clean air delivery rate, reference volume, if space is ventilated). The broadest reasonable interpretation of this process covers the analyzation/calculation of data (deriving information) and judgement/evaluation (determining if space is ventilated). The claim recites a controller, but there is nothing in the claim that prevents a person from performing this task of calculating the data for a clean air delivery rate and a reference volume of space as well as referencing a chart or spreadsheet to determine if the space is ventilated. If a claim limitation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The only additional limitation is the controller is used to derive information and determine information. It does not apply the data into a practical application. The claim only requires concepts that can be performed in the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the addition of a computing unit and a system monitor to perform the steps of reading, storing, and generating data amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Claims 5 and 6 recite:
5. The air purifier as claimed in claim 1, further comprising a chemical release device, wherein the controller is further adapted to control the chemical release device in dependence on a currently derived volume of the space.  

6. The air purifier as claimed in claim 5, wherein the controller is adapted to control the chemical release device in dependence on a sensor output of the sensor.  

The claim recites using a chemical release device with the controller. The broadest reasonable interpretation of this limitation is having a chemical release device connected to the controller. This limitation however does not expand on how the controller controls the chemical release device based on the derived volume of space or on a sensor 
This judicial exception is not integrated into a practical application. The only additional claim element is a chemical release device and the controller and sensor are adapted to control the chemical release device based on observations/determinations. It does not explain how the chemical release device is being controlled and what aspect of it is being controlled by the controller and sensor (such as releasing chemicals or shutting off chemical release). The claim only requires concepts that can be performed in the human mind, including observations (sensor output) and calculations (derived volume of space).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the addition of a chemical release device being controlled by a controller and sensor based on calculation (deriving a volume of space) and observation (sensor output) amounts to no more than mere instructions 

Claim 7 recites:
7. The air purifier as claimed in claim 1, wherein the controller is further adapted to derive an end of life prediction information for the air purifier filter unit based on the air filtering capability information about the air purifier filter unit and a sensor output of the sensor.

The claim recites deriving a prediction for the filter based on information gathered. The broadest reasonable interpretation of this process is a mental process as a person can make a judgement based on the information gathered (sensor output and capability information) by either looking at a chart or spreadsheet. If a claim limitation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claim only recites judgement (derivation of end of life prediction). This does not integrate the abstract idea into a practical 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the mere step of deriving information (end of life prediction) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20060173580.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas McKenzie can be reached on (571) 270-5327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        05/04/2021

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776